436 F.2d 1385
Leve F. SLIGER, Appellant,v.Elliot RICHARDSON, Secretary of Health, Education andWelfare, Appellee.
No. 15093.
United States Court of Appeals, Fourth Circuit.
Feb. 23, 1971.

Robert T. Winston, Jr., Norton, Va., on the brief for appellant.
William G. Davis, Asst. U.S. Atty., on the brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
After a careful review of the briefs, appendices, and the record, we dispense with oral argument and affirm for the reasons stated in the district court's opinion, reported at 315 F.Supp. 1093 (W.D.Va.1970).


2
Affirmed.